            Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 1 of 11



 Steven Fisher, ISBN 7466
 CRAIG SWAPP & ASSOCIATES
 3071 E. Franklin Road, Ste. 302
 Meridian, ID 83642
 T: (208) 331-0167
 F: (208) 375-2005
 E: steven.fisher@craigswapp.com

 Attorney for the Plaintiff




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO


VENENCIO TELLERIA, individually and on
behalf of similarly situated persons,

                                                        Case No. _________________
                     Plaintiff,
                                                        COMPLAINT
       v.
                                                        JURY TRIAL DEMANDED
BOISE PIZZA, INC., and PHIL MIKELONIS,


                     Defendants.


      Plaintiff Venencio Telleria (“Plaintiff”), individually and on behalf of all other similarly

  situated delivery drivers, brings this Complaint against Defendants Boise Pizza, Inc. and Phil

  Mikelonis (collectively “Defendants”), and alleges as follows:

      1. Defendants operate several Domino’s Pizza franchise stores. Defendants employ delivery

  drivers who use their own automobiles to deliver pizza and other food items to their customers.

  However, instead of reimbursing delivery drivers for the reasonably approximate costs of the

  business use of their vehicles, Defendants use a flawed method to determine reimbursement rates


                                                    1
           Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 2 of 11




 that provides such an unreasonably low rate beneath any reasonable approximation of the

 expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the

 federal minimum wage during some or all workweeks (nominal wages – unreimbursed vehicle

 costs = subminimum net wages).

     2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid minimum wages and overtime hours owed

 to himself and similarly situated delivery drivers employed by Defendants at their Domino’s

 stores.

                                       Jurisdiction and Venue

    3. The FLSA authorizes court actions by private parties to recover damages for violation of

its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29 U.S.C. §

216(b) and 28 U.S.C. § 1331 (federal question).

    4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in this

District, Defendants employed Plaintiff in this District, Defendants operates Domino’s franchise

stores in this District and in Iowa, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                                 Parties

    5. Defendant Boise Pizza, Inc. is authorized to conduct business and is conducting business in

the State of Idaho with its main corporate headquarters located at 2124 S Broadway Ave, Boise,

ID 83706. Defendant may be served via its registered agent Michael Christian at 101 S Capitol

Blvd Ste 930, Boise, ID, 83702, or wherever he may be found.

    6. Defendant Phil Mikelonis is individually liable because, during the relevant times, he was

an owner of substantial interests in Defendant Boise Pizza, Inc., served as officer of the entity, and



                                                       2
          Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 3 of 11




held managerial responsibilities and substantial control over terms and conditions of drivers’ work

as they held the power to hire and fire, supervised and controlled work schedules and/or conditions

of employment, determined rates and methods of pay and/or expense reimbursements, and

maintained employment records and/or held control over employment records. Defendant Phil

Mikelonis may be served at 2124 S Broadway Ave, Boise, ID 83706, or wherever he may be found.

    7. Plaintiff has been employed by Defendants from approximately September 2020 to January

2021 as a delivery driver at Defendants’ Domino’s store located at 2934 E Greenhurst Road, Ste

G, Nampa, ID, 83686, which is located within this District.

    8. Plaintiff’s consent to pursue this claim under the FLSA is attached to this Original

Complaint as “Exhibit 1.”

                                        General Allegations

                                        Defendants’ Business

    9. Defendants own and operate several Domino’s franchise stores, including stores within

this District.

    10. Phil Mikelonis is an owner, officer, and director of corporate Defendant Boise Pizza, Inc.

In this capacity, Mr. Mikelonis put in place the pay scheme at issue, has overseen and enforced

Defendants’ pay practices, and is, therefore, individually liable for the violations at issue.

    11. Defendants’ Domino’s stores employ delivery drivers who all have the same primary job

duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                     Defendants’ Flawed Automobile Reimbursement Policy

    12. Defendants require their delivery drivers to maintain and pay for safe, legally-operable and

insured automobiles when delivering pizza and other food items.




                                                      3
         Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 4 of 11




   13. Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (collectively “automobile

expenses”) while delivering pizza and other food items for the primary benefit of Defendants.

   14. Defendants’ delivery driver reimbursement policy reimburses drivers on a per-delivery

basis, but the per-delivery reimbursement equates to rates substantially below the IRS business

mileage reimbursement rate or any other reasonable approximation of the cost to own and operate

a motor vehicle. This policy applies to all of Defendants’ delivery drivers.

   15. The result of Defendants’ delivery driver reimbursement policy is a reimbursement of

much less than a reasonable approximation of their drivers’ automobile expenses.

   16. During the applicable FLSA limitations period, the IRS standard business mileage

reimbursement rate ranged between $.545 and $.58 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.532 and $.571 per mile during the same period for drivers who drive a sedan

15,000 miles per year. These figures represent a reasonable approximation of the average cost of

owning and operating a vehicle for use in delivering pizzas.

   17. The driving conditions associated with the pizza delivery business cause even more

frequent maintenance costs, higher costs due to repairs associated with driving, and more rapid

depreciation from driving as much as, and in the manner of, a delivery driver. Defendants’ delivery

drivers further experience lower gas mileage and higher repair costs than the average driver used

to determine the average cost of owning and operating a vehicle described above due to the nature

of the delivery business, including frequent starting and stopping of the engine, frequent braking,

short routes as opposed to highway driving, and driving under time pressures.




                                                    4
         Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 5 of 11




   18. Defendants’ reimbursement policy does not reimburse delivery drivers for even their

ongoing out-of-pocket expenses, much less other costs they incur to own and operate their vehicle,

and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

   19. Defendants’ systematic failure to adequately reimburse automobile expenses constitutes a

“kickback” to Defendants such that the hourly wages they pay to Plaintiff and Defendants’ other

delivery drivers are not paid free and clear of all outstanding obligations to Defendants.

   20. Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that their drivers’ net wages are diminished beneath the federal

minimum wage requirements.

   21. In sum, Defendants’ reimbursement policy and methodology fail to reflect the realities of

delivery drivers’ automobile expenses.

                   Defendants’ Failure to Reasonably Reimburse Automobile
                         Expenses Causes Minimum Wage Violations

   22. Regardless of the precise amount of the per-delivery reimbursement at any given point in

time, Defendants’ reimbursement formula has resulted in an unreasonable underestimation of

delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.

   23. Plaintiff was paid $6.15 per hour by Defendants while out for delivery, including a tip

credit applicable to the time he performed deliveries.

   24. The federal minimum wage has been $7.25 per hour since July 24, 2009.

   25. During the time Plaintiff worked for Defendants as a delivery driver, he was reimbursed

just $0.30 per mile.

   26. Plaintiff’s average round trip delivery distance was approximately 7 miles.


                                                    5
         Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 6 of 11




   27. During Plaintiff’s employment, the IRS business mileage reimbursement rate has ranged

between $.545 and $.58 per mile, which reasonably approximates the automobile expenses

incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

the lowest IRS rate in effect during that period as a reasonable approximation of Plaintiff’s

automobile expenses, every mile driven on the job decreased Plaintiff’s net wages by

approximately $.245 ($.545 - $.30).

   28. During his employment by Defendants, Plaintiff averaged about 3 or more deliveries per

hour worked.

   29. Thus, every hour on the job decreased Plaintiff’s net wages by approximately $5.145

($.245 per mile x 7 miles per delivery x 3 deliveries per hour = $5.145), resulting in a net hourly

wage rate of approximately $1.01 ($6.15 nominal hourly pay rate - $5.145 per hour “kickback”).

   30. All of Defendants’ delivery drivers had similar experiences to those of Plaintiff as they

were subject to the same reimbursement policy, received similar reimbursements, incurred similar

automobile expenses, completed deliveries of similar distances and at similar frequencies, and

were paid at or near the federal minimum wage before deducting unreimbursed business expenses.

   31. Because Defendants paid their drivers a gross hourly wage at precisely, or at least very

close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to

cause minimum wage violations.

   32. While the amount of Defendants’ actual reimbursements per delivery may vary over time,

Defendants are relying on the same flawed policy and methodology with respect to all delivery

drivers at all of their Domino’s stores. Thus, although reimbursement amounts may differ

somewhat by time or region, the amounts of under-reimbursements relative to automobile costs

incurred are relatively consistent between time and region.


                                                    6
            Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 7 of 11




   33. Defendants’ low reimbursement rates were a frequent complaint of Defendants’ delivery

drivers, which resulted in discussions with management, yet Defendants continued to reimburse

at a rate much less than any reasonable approximation of delivery drivers’ automobile expenses.

   34. The net effect of Defendants’ flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby

enjoyed ill-gained profits at the expense of their employees.

                                     Collective Action Allegations

   35. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly

situated delivery drivers pursuant to 29 U.S.C. § 216(b).

   36. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29 U.S.C.

§ 216(b).

   37. Plaintiff, individually and on behalf of other similarly situated employees, seeks relief on

a collective basis challenging Defendants’ practice of failing to pay employees federal minimum

wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

   38. Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

        a.       They have worked as delivery drivers for Defendants delivering pizza and other

                 food items to Defendants’ customers;

        b.       They have delivered pizza and food items using automobiles not owned or

                 maintained by Defendants;

        c.       Defendants required them to maintain these automobiles in a safe, legally-

                 operable, and insured condition;




                                                     7
         Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 8 of 11




        d.      They incurred costs for automobile expenses while delivering pizzas and food

                items for the primary benefit of Defendants;

        e.      They were subject to similar driving conditions, automobile expenses, delivery

                distances, and delivery frequencies;

        f.      They were subject to the same pay policies and practices of Defendants;

        g.      They were subject to the same delivery driver reimbursement policy that

                underestimates automobile expenses per mile, and thereby were systematically

                deprived of reasonably approximate reimbursements, resulting in wages below the

                federal minimum wage in some or all workweeks;

        h.      They were reimbursed similar set amounts for automobile expenses per delivery;

                and,

        i.      They were paid at or near the federal minimum wage before deducting

                unreimbursed business expenses.

                 Count I: Violation of the Fair Labor Standards Act of 1938

   39. Plaintiff reasserts and re-alleges the allegations set forth above.

   40. The FLSA regulates, among other things, the payment of minimum wage by employers

whose employees are engaged in interstate commerce, or engaged in the production of goods for

commerce, or employed in an enterprise engaged in commerce or in the production of goods for

commerce. 29 U.S.C. §206(a).

   41. Defendants are subject to the FLSA’s minimum wage requirements because Defendant

Boise Pizza, Inc. is an enterprise engaged in interstate commerce, and their employees are engaged

in commerce.




                                                     8
          Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 9 of 11




    42. At all relevant times herein, Plaintiff and all other similarly situated delivery drivers have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,

et seq.

    43. Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees from

federal minimum wage obligations. None of the FLSA exemptions apply to Plaintiff or other

similarly situated delivery drivers.

    44. Under Section 6 of the FLSA, 29 U.S.C. § 206, employees have been entitled to be

compensated at a rate of at least $7.25 per hour since July 24, 2009.

    45. As alleged herein, Defendants have reimbursed delivery drivers less than the reasonably

approximate amount of their automobile expenses to such an extent that it diminishes these

employees’ wages beneath the federal minimum wage.

    46. Defendants knew or should have known that their pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the federal minimum

wage.

    47. Defendants, pursuant to their policy and practice, violated the FLSA by refusing and failing

to pay federal minimum wage to Plaintiff and other similarly situated employees.

    48. Plaintiff and all similarly situated delivery drivers are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendants’ stores.

    49. Plaintiff and all similarly situated employees are entitled to damages equal to the minimum

wage minus actual wages received after deducting reasonably approximated automobile expenses

within three years from the date each Plaintiff joins this case, plus periods of equitable tolling,

because Defendants acted willfully and knew, or showed reckless disregard for, whether their

conduct was unlawful.


                                                     9
          Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 10 of 11




   50. Defendants have acted neither in good faith nor with reasonable grounds to believe that

their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendants are not liable for liquidated damages, Plaintiff and all similarly situated

employees are entitled to an award of prejudgment interest at the applicable legal rate.

   51. As a result of the aforesaid willful violations of the FLSA’s minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendants from Plaintiff and all

similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b),

together with an additional amount as liquidated damages, pre-judgment and post-judgment

interest, reasonable attorneys’ fees, and costs of this action.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable Court:

   1. Issue an Order certifying this action as a collective action under the FLSA and designate

the above Plaintiff as representative of all those similarly situated under the FLSA collective

action;

   2. Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and liquidated

damages equal in amount to the unpaid compensation found due to Plaintiff and the class as

provided by the FLSA, U.S.C. § 216(b);

   3. Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the statutory

rate as provided by the FLSA, U.S.C. § 216(b);

   4. Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements as

provided by the FLSA, 29 U.S.C. § 216(b); and




                                                     10
         Case 1:21-cv-00271-DCN Document 1 Filed 06/24/21 Page 11 of 11




   5. Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this Court

deems necessary, just, and proper.

                                       Demand for Jury Trial

     Plaintiff hereby requests a trial by jury of all issues triable by jury.

                                                Respectfully submitted,

                                                 /s/ Steven Fisher
                                                Steven Fisher
                                                Craig Swapp & Associates
                                                3071 E. Franklin Rd., Ste 302
                                                Meridian, ID 83642
                                                T: (208)331-0167
                                                F: (208)375-2005
                                                steven.fisher@craigswapp.com

                                                ATTORNEYS FOR PLAINTIFF



                                   CERTIFICATE OF SERVICE

        Service will be made on Defendants with summons to be issued by the clerk according to

 the Federal Rules of Civil Procedure.

                                                /s/ Steven Fisher
                                                Steven Fisher




                                                      11
